HOOPER, Chief Justice
(dissenting).
I respectfully dissent. I do not see how a clause stating unequivocally that “[t]his Contract shall be construed in accordance with the law of Florida, and venue shall be Hillsborough County or Putnam County, Florida,” can be held to be ambiguous. The fraud claims and the misrepresentation claims arise out of language of the contract. But for the contract language, there would be no possibility of a finding of fraud or misrepresentation. Unless the trial court construes the contract language, it cannot determine the validity of the claims. I believe the trial court should have honored the forum-selection clause contained in the contract. Therefore, I would vote to issue the writ of mandamus.
MADDOX and BROWN, JJ., concur.